Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2009

USA v. Ossie Trader
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1372




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Ossie Trader" (2009). 2009 Decisions. Paper 1301.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1301


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-180                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 09-1372
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                            OSSIE R. TRADER, Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 94-00534-002)
                     District Judge: Honorable Michael M. Baylson
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6 and for
      Request for a Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)
                                       May 7, 2009
                Before:     Rendell, Hardiman and Cowen, Circuit Judges

                              (Opinion filed: May 27, 2009)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Appellant Ossie Trader appeals from an order of the District Court that dismissed

both his “petition for a writ of error coram nobis” and his “nunc pro tunc” motion for lack

of jurisdiction. For the reasons that follow, we will construe Trader’s notice of appeal as
a request for a certificate of appealability under 28 U.S.C. § 2253(c)(1), and deny that

request.

       Trader is a federal prisoner serving a 248-month sentence for armed bank robbery

and related crimes. After more than a dozen collateral attacks on his conviction and

sentence, most of them by way of unauthorized § 2255 motions, the District Court entered

an order instructing Trader to “cease filing papers in this case in this Court.” Trader did

not abide. Among other post-injunction applications, he filed the instant petition for

coram nobis and a motion for relief nunc pro tunc. The District Court denied both

applications, concluding that “these pleadings are DENIED because the Court is without

jurisdiction, as explained in prior Orders.” This timely appeal followed.

       A § 2255 motion is the presumptive means by which a federal prisoner can

challenge the validity of his conviction or sentence, unless such a motion would be

“inadequate or ineffective.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).

Lack of success in a previous § 2255 motion, however, does not automatically render §

2255 inadequate or ineffective. See Cradle v. United States ex rel. Miner, 290 F.3d 536,

539 (3d Cir. 2002). Furthermore, pursuant to the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), district courts lack jurisdiction over second or

successive § 2255 motions without proper authorization from a panel of the court of

appeals. See Robinson v. Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002); 28 U.S.C.

§ 2255(h).



                                              2
        Trader’s two applications at issue are undoubtedly attacks on the validity of his

conviction and sentence, and there is no apparent reason why a § 2255 motion would be

“inadequate or ineffective” in advancing his claims. Therefore, because Trader has failed

to comply with AEDPA’s stringent gatekeeping requirements for filing a second or

successive § 2255 motion, we will construe Trader’s notice of appeal as a request for a

certificate of appealability, and deny that request. See Slack v. McDaniel, 529 U.S. 473,

484 (2000); 28 U.S.C. § 2253(c). Trader’s motion for bail pending appeal is denied as

moot.




                                              3